Title: To John Adams from Collen Williamson, 26 April 1797
From: Williamson, Collen
To: Adams, John



unto his Excelency the president of the united States of America—City of Washington 26th. Aprile 1797


The petition of Collen Williamson houmbly saieth that your petitioner recived a letter when residing in new york, signd by the first three commissioners, of this City dated—Aprile 92 Inviting me to come forward as it was but a few days stage travle, so that they might have a personal conversation with me, at heir request I came forward to georgton And was with the commissioners eight ore ten days, my knowledge and conversation respecting my professionel live as master mason, ever so pleasing to the commissioners that they adressed a letter to me at my parting with them, at georgeton, which is as follows the Intercourse the commissioners has hade with Mr Williamson has given them hoops that they will not need to go farther, but they may have the stone cutting under his direcetion, and probaly may derive farther assistance from him, in the present state of things the commissioners requests Mr Williamson not to enter into any extensive ore lasting engagement, the commissioners intend to give Mr Williamson imedeat notice as soon as the expected resolution is taken, which will be in July next—and acording to their letter I was wrot for and a contract entred into, which is as follows—
August 29th 1792
It is agreed between Collen Williamson, and the commissioners of the Fedreal Buildings, that the said Collen Williamson will superentend the stone cutting in the city of washington; for the public Buildings and other maters that he may from Time to Time be desird by the commissioners, and laying the same stone and such parts of the masonry as his attention and skill may be thought necessary ore usfull in, and will affourd his assistance in hiring stone cutters, and ajusting their accounts, and in general in promoting and conducting the work, for which services the said Williamson is to be paid four houndred pounds maryland money that is in Dollars, at 7/6 each by the year, and if any Travling expence should be incured by Turnes to the stone quarry, or others of the public business, such expence are also to be paid beyond, the yearly compensation, the year to begin the first day of this Instant the said Williamson, having incurd expence in attending for some time past:
Signed
Thomas Johnston
David Stuart
Danel Carrall
Commissioners
Wittness present
John M Gant
I fulfild my engagment in all points with the Aprobation of all concernd, in witness whereof the commissioners said if all those that acted under them would do as I did, they should have little trouble, but this new commissioners not knowing how to conduct the business nor whos advice to take, wer preveld upon by two riged papists viz Carral and Hoben in order to gett pleaces for a parsale of Irish papists, two of them was engaged to superentend the Building, and a third the stone cutting the builders wrought from the 27th Aprile till neer the end of the season, and all their work throun down, the stone cutter spoild his work and got the advance of five houndred pounds he took to his hills & off when this discovery was made my work was severly tryed but all found good this is the there was at least by this pice of misconduct 8 or ten thousand pounds thrown away, as the frute, of my dismission, it would be too bad to trouble your excelency with every circumstance but it is mater of fact hade I been alowd to conduct the work according to contract, I should have saved the public £ 20000 and the work much better, if I am asked how I could have saved so much money I shall give satisfaction—as the good hand of god hase put you at the head of this greate empire, it is expected your excelency will take this into your sereous consideration, for no man was permited to by or sell heer except he hade the mark of the beast, I have the commissioners at the general court of mareland for my sullary and trespass of contract, I think it hard that the public should be so Imposd upon, I hade good employ in new york and never asked employ from the public and indeed if trouth are to be told I know more of the business than any in the employ but my honesty and Integrety was the caus of my dismission there was no possobility of misaplying the public money in my time, in the fall of 92 I colected about the No of twenty respectable work men and began the stone cutting, and I spok to the presbeterean minestor of georgeton, to come to the city after his own serves on the Sabathes & give my people a short exortation and pray for the prosperity of the city, this beeing don, there appeard a prist directly, and the oposition took pleace, and how to get ridd of me was all they wanted, as maters stand at present it will be in your excelencys power to sett this maters to rights, as all that is said and much more is trouth naver was any man of my experience wors treated, I am comparrison to the man in the tenth of Luks gospel that went down from Jerusalem to Jericho and fell among thives, if it shall seem good for your excelency to writt me I will have ocasion to be at the city of philladelphia if my convenince answere on the third tusday in May, the presbertry of Baltimor has appointed me as Ruling elder for this part of the presbeterean church that I may be at the gineral-Assembly, never was a pice of work conducted like this since the Building of babal if it shall seem good that your exellency think proper to repleace me according to contract I should acept rather than paid my Sallory and don nothing for it I have Inclosd my councels opinion of my contract with the commissioners: I should be glade to have a letter from you one the above subject.
I am your excelencs houmble Servent

Collen Williamson